DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 thru 10, and 17 thru 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In claim 1, the applicant states “wherein ion implantation is an only process used to transform the portions of the channel layer into isolation areas”; however, the originally filed specification does not disclose ion implantation being an only process used.  Moreover, on page 9, lines 16-20 of the specification, the applicant states oxygen ions being implanted and then a thermal treatment wherein “the implanted portions of the channel layer will become an insulating material.”  In addition, the term “only” is never used in the specification.  Appropriate clarification and/or correction are required.
Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
In claim 3, it is unclear how “the mask is applied after fabricating the semiconductor device” since the mask is used to form the channel sections and appears essential that it is formed before the fabricating the semiconductor device.  It is unclear how all the limitations (i.e. plurality of channel sections) that are stated in claim 1 can be formed without a mask being formed before the fabricating of the semiconductor device.  In FIG. 2, 4, and 5, all processes show the mask step 210 being before the channel forming layer step 220.  Appropriate clarification and/or correction are required.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	In view of the 112 rejection above, claim 1, 2, 8, 10, and 17 thru 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. US 2009/0315115 A1 in view of Yagishita et al. US 7,479,423 B2.  Zhang discloses (see, for example, FIG. 3C-3F) a method comprising a channel layer 2; further applying a mask 302, implanting ions 303, isolation areas 304, removing mask, and fabricating the semiconductor device 306.  Yagishita does not clearly disclose a bulk region, and buried oxide layer.  However, Yagishita discloses (see, for example, FIG. 1B, and 1A) a method comprising forming a silicon active layer 103 on a bulk region 101, and buried oxide layer 102.  It would have been obvious to one of ordinary skill in the art to a bulk region, and a buried oxide layer in order to form a silicon-on-insulator device with improved operation speed and reduced power consumption.  
	Regarding claim 2, see, for example, FIG. 3B wherein Zhang discloses the mask 302 being applied prior to fabricating the semiconductor device 306.
	Regarding claims 8, 10, and 20, see, for example, paragraph [0045-0046] wherein Zhang discloses implanting oxygen ions into a silicon layer 2 and therefore oxidizing the layer into a dielectric material SixOy. 
	Regarding claim 17, see, for example, the rejection for claim 1 above.  Further, in FIG. 3E, Zhang discloses isolation areas 304 separating circuit elements 306.
Regarding claim 18, and 19, Zhang in view of Yagishita does not specifically disclose the ions being implanted with an implant energy of between 1keV and 30keV, and a dose of ions being between 1E10 atoms/cm2 and 1E15 atoms/cm2; however, it would have been obvious to one of ordinary skill in the art at the time of invention was made to have the ions being implanted with an implant energy of between 1keV and 30keV, and a dose of ions being between 1E10 atoms/cm2 and 1E15 atoms/cm2 in order to set an appropriate depth and distribution according to the preferences of the user, and since it has been held that discovering the optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980).

6.	Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. US 2009/0315115 A1 in view of Yagishita et al. US 7,479,423 B2 as applied to claims 1, 2, 8, 10, and 17-20 above, and further in view of Fung et al. US 8,502,316 B2.  Zhang in view of Yagishita does not disclose the mask being applied after fabricating the semiconductor device.  However, Fung discloses (see, for example, FIG. 6) a method comprising a mask 60 being applied after fabricating a semiconductor device 340.  It would have been obvious to have the mask being applied after fabricating the semiconductor device in order to more accurately form the isolation area with the semiconductor device already present, and further, changing the sequence of steps is considered prima facie obvious to one of ordinary skill in the art.  In re Burhans 154 F. 2d 690.  

7.	Claims 4, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. US 2009/0315115 A1 in view of Yagishita et al. US 7,479,423 B2 as applied to claims 1, 2, 8, 10, and 17-20 above, and further in view of Fujiwara US 2003/0102499 A1.  Zhang in view of Yagishita does not disclose creating raised source and drain regions.  However, Fujiwara discloses (see, for example, FIG. 17-18) a method comprising creating raised source and drain regions on both sides of the gate.  It would have been obvious to create raised source and drain regions in order to reduce short-channel effect.
Regarding claim 5, see, for example, FIG. 3C wherein Zhang discloses the mask 302 being applied and the ions comprising the at least one isolating species being implanted prior to forming the gate.

8.	Claims 6, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. US 2009/0315115 A1 in view of Yagishita et al. US 7,479,423 B2 in view of Fujiwara US 2003/0102499 A1 as applied to claims 4, and 5, and further in view of Fung et al. US 8,502,316 B2.  Zhang in view of Yagishita does not disclose the mask being applied after forming the gate.  However, Fung discloses (see, for example, FIG. 6) a method comprising a mask 60 being applied after forming the gate 342.  It would have been obvious to have the mask being applied after forming the gate in order to more accurately form the isolation area with the gate already present using the mask on the device, and further changing the sequence of steps is considered prima facie obvious to one of ordinary skill in the art.  In re Burhans 154 F. 2d 690.
	Regarding claim 7, see, for example, FIG. 6 wherein Fung discloses source and drain regions 354 already being created.

9.	Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. US 2009/0315115 A1 in view of Yagishita et al. US 7,479,423 B2 as applied to claims 1, 2, 8, 10, and 17-20 above, and further in view of Dyer et al. US 8,159,031 B2.  Zhang in view of Yagishita does not disclose the channel layer comprises silicon and germanium, and wherein the ions comprising the at least one isolating species comprise oxygen and the ions comprising the at least one isolating species transform portions of the channel layer into a mix of silicon dioxide and germanium dioxide. However, Dyer discloses (see, for example, column 5, lines 55-58) an SOI device comprising semiconductor materials such as silicon, SiGe, etc.  It would have been obvious to have the channel layer comprising silicon and germanium, and wherein the ions comprising the at least one isolating species comprise oxygen and the ions comprising the at least one isolating species transform portions of the channel layer into a mix of silicon dioxide and germanium dioxide in order to utilize its faster speed, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Response to Arguments
10.	Applicant’s arguments with respect to claim(s) 1-10, and 17-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

INFORMATION ON HOW TO CONTACT THE USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE LEE whose telephone number is (571)272-1733. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Eugene Lee
July 14, 2022
/EUGENE LEE/Primary Examiner, Art Unit 2815